PER CURIAM:
Ilesanmi Mohammed Oseni, a native and citizen of Nigeria, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen removal proceedings. We have reviewed the administrative record and the Board’s order and conclude the Board did not abuse its discretion. 8 C.F.R. § 1003.2(a) (2007); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992); Nibagwire v. Gonzales, 450 F.3d 153, 156 (4th Cir.2006). Accordingly, we deny the petition for review for the reasons stated by the Board. In Re: Oseni, No. A76-127-134 (B.I.A. June 18, 2007). We also deny Oseni’s motion for stay of removal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.